Citation Nr: 0618560	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-28 570A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California



THE ISSUE

Eligibility to enroll for Department of Veterans Affairs (VA) 
health care benefits.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel






INTRODUCTION

The veteran served on active duty from July 1943 to August 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 VA Veterans Heath 
Administration decision that denied an application for 
enrollment for VA healthcare benefits.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability or any special eligibility attributes to qualify 
him for an improved priority group, based on his level of 
income, other than priority category group 8.

2.  His application for enrollment in VA's healthcare system 
was received after January 17, 2003.


CONCLUSION OF LAW

The veteran does not meet the eligibility criteria for 
enrollment in VA's healthcare system.  38 U.S.C.A. §§ 1705, 
1710, 1721, 1722 (West 2002); 38 C.F.R. § 17.36(a) (2005); 68 
Fed. Reg. 2,670-73 (Jan. 17, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, as will be explained below, the law, and 
not the evidence, is dispositive in this case.  The Court has 
held that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.

Analysis

The veteran seeks eligibility for VA medical treatment.  He 
filed an application for eligibility on July 17, 2003.  
Currently, service connection is not in effect for any 
disability.

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  To be enrolled, a veteran 
must submit a VA Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1).

However, upon receiving a completed VA Form 10-10EZ, the 
appropriate VA personnel will accept a veteran as an enrollee 
after determining if the veteran is in a priority category 
that is eligible for enrollment.  If a veteran is not found 
to be in a priority category that is eligible for enrollment, 
VA will notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

VA's Secretary determines which categories of veterans are 
eligible to be enrolled.  See Cleland v. National College of 
Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has 
broad power to make decisions concerning how veterans 
benefits should be administered); Talon v. Brown, 999 F.2d 
514, 517 (1993) (budgetary considerations standing alone were 
a sufficient reason for Congress to exclude Filipino veterans 
from certain pension benefits).

There are 8 possible categories for which a veteran may 
qualify.  38 C.F.R. § 17.36(b); see also 38 U.S.C.A. § 1705.  
The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service-
connected disabilities or unemployability.

Category (2) is for veterans with a singular or combined 
rating of 30 percent or 40 percent based on one or more 
service-connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veteran with a 
singular or combined rating of 10 percent or 20 percent based 
on one or more service-connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; for veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for that care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service-connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent clinical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service-
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay to the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the U.S. Department of Housing and Urban 
Development for the fiscal year that ended on September 30 of 
the previous calendar year.  See 42 U.S.C.A. § 1437a(b)(2).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which the veteran qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness are also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment, for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Most importantly in this case, as of January 17, 2003, the VA 
will not enroll in the VA health care system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 38 
C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  
The need to provide VA healthcare benefits to as many 
veterans as possible within the limitations of VA's 
healthcare budget is what drives the enrollment cutoff 
deadline.  See 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).

In this case, the veteran first filed an application for VA 
health benefits on July 17, 2003, which is after January 17, 
2003.

The veteran contends that it is a discriminatory and 
arbitrary decision to deny him VA health care because other 
veterans in his category do receive such benefits.  

The veteran does not contend that he qualifies for any of the 
first seven categories under 38 C.F.R. § 17.36(b).  Also, the 
record does not indicate that the veteran has any recognized 
service-connected disability at the present time.  Thus, he 
does not fit within priority groups 1, 2, 3, 4, or 6.

The Board has also considered the veteran's financial 
situation to see if he qualifies for priority category 5 
based on inability to defray the expenses of necessary care.  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. 
§§ 1503, 1522, 1722.  The veteran does not receive either of 
the first two types of benefits.

Regarding the third eligibility criterion for this priority 
category, the income threshold is updated annually and 
published in the Federal Register.  In this case, the veteran 
has supplied his income information on his VA Form 10-10EZ, 
but there is no indication that this falls below the income 
threshold or that he is unable to defray expenses under 38 
U.S.C.A. § 1722(a).  Likewise, there is no indication that 
the veteran's income constitutes "low income" as 
contemplated for eligibility for priority category 7.  Thus, 
he does not qualify for priority category 5 status under 38 
C.F.R. § 17.36(b)(5) or for category 7 status under 38 C.F.R. 
§ 17.36(b)(7).

Based on the evidence of record, the highest priority group 
that the veteran is qualified for is priority category 8.  
The VA did not receive the necessary application for VA 
health care until after January 17, 2003.  Regulations at 38 
C.F.R. § 17.36(c) prohibit enrollment of priority category 8 
veterans whose applications are received after January 17, 
2003.  Although the Board is sympathetic to the veteran's 
circumstances and contentions, the Board is bound by the 
applicable law and regulations.  38 U.S.C.A. § 7104(c) (West 
2002).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(when the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.)  Accordingly, the claim must be 
denied.




ORDER

The claim for eligibility for enrollment in the VA health 
care system is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


